DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Applicant's response dated 2/8/2021, which amended claims 1 and 3 and cancelled claim 2, has been entered into the record.  Claims 1 and 3-13 are pending.  Claim 14 was previously cancelled.  It is noted that in view of Applicant’s claim amendments, which incorporated the subject matter of claim 3(a) and 3(b) into claim 1 (and were subsequently deleted from claim 3), claim 3 is withdrawn from further consideration since it is no longer directed to the elected species.  Therefore, claims 3 and 9-13 have been withdrawn from further consideration as being directed to a non-elected invention.  Claims 1 and 4-8 have been examined on the merits with respect to the elected species.

Claim Rejections - Withdrawn
The rejection of claim 3 under 35 U.S.C. § 112(a), enablement requirement, has been withdrawn in view of Applicant’s statement (Statement Under 37 C.F.R. § 1.08 Reply filed 2/8/2021) over Applicant’s Representative’s signature and registration number that states that the specific biological materials have been deposited under the Budapest Treaty and that the biological materials will be irrevocably and without restriction or condition released to the public upon the issuance of a patent, which fully satisfies the deposit requirement.

The rejection of claims 1-3 and 5-8 under 35 U.S.C. § 103(a) as being unpatentable over Ware et al. (U.S. PGPUB 2004/0131603; 2004), as applied to claims 1, 2 and 5-8, has been withdrawn in view of Applicant’s claim amendment incorporating the subject matter of claim 3 into claim 1, and the cancellation of claim 2.
The rejection of claim 4 is rejected under 35 U.S.C. § 103(a) as being unpatentable over Ware, as applied to claims 1-3 and 5-8, further in view of Willis et al. (Poultry Science, Vol. 87, No. 4, pp. 606-611; 2008), has been withdrawn in view of Applicant’s claim amendment incorporating the subject matter of claim 3 into claim 1.
The rejection of claims 1 and 4-8 are rejected under 35 U.S.C. § 103(a) as being unpatentable over by Hargis et al. (U.S. PGPUB 2013/0136695; 5/30/2013) further in view of Ware, has been withdrawn in view of Applicant’s claim amendment incorporating the subject matter of claim 3 into claim 1, which now recites specific bacteria not within Hargis.
The rejection of claims 1 and 4-8 are rejected under 35 U.S.C. § 103(a) as being unpatentable over by Hargis et al. (U.S. Patent No. 9,005,601; 4/14/2015) further in view of Ware, has been withdrawn in view of Applicant’s claim amendment incorporating the subject matter of claim 3 into claim 1, which now recites specific bacteria not within Hargis ‘601. 
The rejection of claims 1 and 4-9 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3, 10, 15 and 17-19 of U.S. Patent 
Claim Interpretation
With regard to the limitation within instant claim 1 “less than 24 hours prior to slaughter,” such a limitation is interpreted to be a range from 24 hours to zero seconds (24 hours - 0 seconds) prior to slaughter.  

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claims 1, 4 and 6-8 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Ware et al. (U.S. PGPUB 2004/0131603; 2004; cited in the IDS dated 7/6/2018).
Regarding claims 1, 4 and 6, in view of the above claim interpretation, Ware teaches a method of reducing or eliminating pathogens (i.e., Salmonella and/or Campylobacter) present in the digestive track (i.e., interpreted to include a crop) of an animal (e.g., chicken, turkey, i.e., poultry), or in the animal as a whole by administering one or more lactic acid producing microorganisms (i.e., administering via drinking water) to animals (e.g., chicken, turkey, i.e., poultry) prior to slaughter (paragraphs 7, 19, 21, 24, 26-30, 38 and 39).  Ware teaches that the bacterial isolates can include the application of one or more lactic acid producing microorganisms to the animal, where microorganisms can be different microorganisms and/or different strains and can be Pediococcus acidilactici and Lactobacillus salivarius (i.e., at least one isolate from the genus Pediococcus or the genus Lactobacillus, or combination thereof; paragraphs 27 and 28).  Ware also teaches that the pathogen(s) can generally be any pathogen potentially harmful to humans when ingested or otherwise contacted (e.g., Salmonella pathogen, such as Salmonella typhirium paragraph 29).
Regarding claims 1 and 7, since Ware teaches that the microorganisms are administered to the animal prior to slaughter, in view of the above claim interpretation such teachings from Ware encompasses the claimed ranges within claims 1 and 7.
With regard to claim 8, it is noted that the originally filed specification (page 2, line 35, to page 3, line 2) indicates the step of administering of at least one bacterial isolate to the poultry less than 24 hours prior to slaughter such as, e.g., at the time of feed withdrawal or prior to the feed withdrawal period.  It is also noted that within the originally filed specification (page 9, lines 10-16), the administration of the bacterial isolate is preferably oral administration such as via the drinking water where the administration can be a single administration of a specified duration, such as, e.g., one administration of the bacterial isolate lasting the duration of feed withdrawal, such as, e.g., 12-24 hours prior to slaughter, and no further administrations later time point(s).  In view of the above and the above claim interpretation, since Ware teaches that the microorganisms are administered to the animal prior to slaughter, such teachings encompasses the claimed feed withdrawal range within claim 8.
Although Ware teaches the above (i.e., the bacterial isolates can include the application of one or more lactic acid producing microorganisms, where microorganisms can be different microorganisms and/or different strains and can be Pediococcus acidilactici and Lactobacillus salivarius), Ware does not teach that the Pediococcus acidilactici is Pediococcus acidilactici 64-C1 strain having the deposit accession number NRRL B-50962.  Further, Ware does not teach that the Lactobacillus salivarius 64-C2 strain having the deposit accession number NRRL B-67320.
Ware is interpreted to teach the above claimed Pediococcus acidilactici and Lactobacillus salivarius strains, since Ware’s Pediococcus acidilactici and Lactobacillus salivarius strains have all the identifying characteristic of the claimed strain as taught in Ware.  That is, the U.S. Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not Applicant’s Pediococcus acidilactici 64-C1 strain (deposit accession number NRRL B-50962) and Lactobacillus salivarius 64-C2 strain (deposit accession number NRRL B-67320) differs, and if so to what extent, from Ware’s Pediococcus acidilactici and Lactobacillus salivarius strains. 
Ware teaches the Pediococcus acidilactici and Lactobacillus salivarius strains in a method of reducing or eliminating pathogens (i.e., Salmonella and/or Campylobacter, where Ware specifically indicates the Salmonella pathogen, Salmonella typhirium paragraph 29) present in the digestive track (i.e., interpreted to include a crop) of an animal (e.g., chicken, turkey, i.e., poultry), or in the animal as a whole by administering one or more lactic acid producing microorganisms (i.e., administering via drinking water) to animals (e.g., chicken, turkey, i.e., poultry) prior to slaughter (paragraphs 7, 19, 21, 24, 26-30, 38 and 39).  Ware also teaches that the bacterial isolates can include the application of one or more lactic acid producing microorganisms to the animal, where microorganisms can be different microorganisms and/or different strains and can be Pediococcus acidilactici and Lactobacillus salivarius (i.e., at least one isolate from the  Pediococcus or the genus Lactobacillus, or combination thereof; paragraphs 27 and 28).
Ware’s teachings demonstrate a reasonable probability that the Pediococcus acidilactici and Lactobacillus salivarius of the prior art are sufficiently similar to the claimed Pediococcus acidilactici 64-C1 strain and Lactobacillus salivarius 64-C2 strain that whatever differences exist are not patentably significant.  Therefore, the burden of establishing novelty or unobviousness by objective evidence is shifted to Applicant.
Merely because a characteristic of a known Pediococcus acidilactici 64-C1 strain and Lactobacillus salivarius 64-C2 strain is not disclosed in a reference does not make that strain patentable.  
Applicant’s Pediococcus acidilactici 64-C1 strain and Lactobacillus salivarius 64-C2 strain possess inherent characteristics which might not be displayed in the tests used in Ware.  Clear evidence that Ware’s Pediococcus acidilactici and Lactobacillus salivarius strains do not possess a critical characteristic that is possessed by the claimed Pediococcus acidilactici 64-C1 strain and Lactobacillus salivarius 64-C2 strain would advance prosecution and might permit allowance of claims to Applicant’s Pediococcus acidilactici 64-C1 strain, and Lactobacillus salivarius 64-C2 strain.
Although Ware does not specifically include the above components into one embodiment (e.g., the specific Pediococcus acidilactici and Lactobacillus salivarius strains utilized in water to treat poultry prior to slaughter in order to reduce pathogenic bacteria, etc.), all the limitations above are suggested as suitable for inclusion into the Ware method to reduce or eliminate pathogens (i.e., Salmonella and/or Campylobacter) present in the crop of poultry by administering one or more lactic acid producing Pediococcus acidilactici and Lactobacillus salivarius strains utilized in water to treat poultry prior to slaughter in order to reduce pathogenic bacteria, etc.) with a reasonable expectation of success since Ware teaches that these are desirable components for a method to reduce or eliminate pathogens in poultry prior to slaughter.  
It is additionally noted that with regard to the order of steps, the instant claims have the transitional phrase “comprising,” which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (MPEP § 2111.03).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention.

Response to arguments
Applicant’s arguments have been fully considered and found not persuasive. 
With regard to Applicant’ argument that the claimed methods would not be obvious since Ware does not describe a pathogen eliminated within the crop of a chicken and also does not describe at least one bacterial isolate comprising a Pediococcus acidilactici 64-C1 strain or a Lactobacillus salivarius 64-C2 strain or a combination thereof (Reply, pages 7-8), this is not persuasive in view of the teachings and the rationale for obviousness, above.  That is, Applicant is narrowly interpreting the teachings of Ware as well as the capabilities of a person of ordinary skill in the art. 
As noted above, Ware teaches a method of reducing or eliminating pathogens (i.e., Salmonella and/or Campylobacter) present in the digestive track (i.e., interpreted to Salmonella and/or Campylobacter) in the crop as well as other areas of the digestive tract.  With regard to the Pediococcus acidilactici 64-C1 and Lactobacillus salivarius 64-C2 strains, Applicant’s argument is also not persuasive in view of teachings of the art where the same bacteria are treating the same type of pathogenic bacteria in the same animals.  As noted above, Ware is interpreted to teach the above claimed Pediococcus acidilactici and Lactobacillus salivarius strains, since Ware’s Pediococcus acidilactici and Lactobacillus salivarius strains have all the identifying characteristic of the claimed strain as taught in Ware.  
That is, the U.S. Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not Applicant’s Pediococcus acidilactici 64-C1 strain (deposit accession number NRRL B-50962) and Lactobacillus salivarius 64-C2 strain (deposit accession number NRRL B-67320) differs, and if so to what extent, from Ware’s Pediococcus acidilactici and Lactobacillus salivarius strains. 
Ware teaches the Pediococcus acidilactici and Lactobacillus salivarius strains in a method of reducing or eliminating pathogens (i.e., Salmonella and/or Campylobacter, where Ware specifically indicates the Salmonella pathogen, Salmonella typhirium Pediococcus acidilactici and Lactobacillus salivarius (i.e., at least one isolate from the genus Pediococcus or the genus Lactobacillus, or combination thereof; paragraphs 27 and 28).
Ware’s teachings demonstrate a reasonable probability that the Pediococcus acidilactici and Lactobacillus salivarius of the prior art are sufficiently similar to the claimed Pediococcus acidilactici 64-C1 strain and Lactobacillus salivarius 64-C2 strain that whatever differences exist are not patentably significant.  Therefore, the burden of establishing novelty or unobviousness by objective evidence is shifted to Applicant.
Applicant has not provided such objective evidence.
With regard to Applicant’s argument that a person of ordinary skill in the art would not equate the gastrointestinal tract and the crop and would not find that the methods of Ware would be predictably applied to address pathogens in the crop of a chicken (Reply, page 8).  This is not persuasive in view of the above, the teachings in the art and the rationale for obviousness.  Such treatments are known in the art as exemplified by Ware which indicates that the administered lactic acid bacteria in water will reduce or eliminate pathogenic bacteria.  If the chickens are drinking the water they are being treated prior to 
With regard to Applicant’s argument that chicken is only mentioned in a list of possible meat, that there is nothing in Ware regarding a specific treatment of poultry prior to slaughter, and that Ware does not provide one of skill in the art with any indication that a particular feed and/or water treatment comprising any particular microorganism would be effective to achieve a particular benefit (Reply page 8), this is also found not persuasive since Ware explicitly teaches reducing or eliminating pathogens (e.g., Salmonella and/or Campylobacter) present in the digestive track (i.e., interpreted to include a crop) of an animal (e.g., chicken, turkey, i.e., poultry), or in the animal as a whole by administering one or more lactic acid producing microorganisms (i.e., administering via drinking water) to animals (e.g., chicken, turkey, i.e., poultry) prior to slaughter (paragraphs 7, 19, 21, 24, 26-30, 38 and 39).  Ware teaches that the bacterial isolates can include the application of one or more lactic acid producing microorganisms to the animal, where microorganisms can be different microorganisms and/or different strains and can be Pediococcus acidilactici and Lactobacillus salivarius.  Applicant is again narrowly interpreting the prior art and the capabilities of a person of ordinary skill in the art to utilize such teachings to treat against pathogenic bacteria in poultry.
Additionally, Applicant is reminded that “[a] person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id.  Office personnel Id., 82 USPQ2d at 1396 (see MPEP § 2141.03).

Claim 5 is rejected under 35 U.S.C. § 103(a) as being unpatentable over Ware, as applied to claims 1, 4 and 6-8, above, further in view of Willis et al. (Poultry Science, Vol. 87, No. 4, pp. 606-611; 2008).
The teachings of Ware, above, are herein relied upon.
As noted, Ware teaches a method of reducing or eliminating pathogens (i.e., Salmonella and/or Campylobacter) present in the digestive track (i.e., interpreted to include a crop) of an animal (e.g., chicken, turkey, i.e., poultry), or in the animal as a whole by administering one or more lactic acid producing microorganisms (i.e., administering via drinking water) to animals (e.g., chicken, turkey, i.e., poultry) prior to slaughter (paragraphs 7, 19, 21, 24, 26-30, 38 and 39).  Further, Ware teaches that the bacterial isolates can include the application of one or more lactic acid producing microorganisms to the animal, where microorganisms can be different microorganisms and/or different strains and can be Pediococcus acidilactici and Lactobacillus salivarius (i.e., at least one isolate from the genus Pediococcus or the genus Lactobacillus, or combination thereof; paragraphs 27 and 28).  Additionally, Ware teaches that the pathogen(s) can generally be any pathogen potentially harmful to humans when ingested or otherwise contacted (e.g., Salmonella pathogen, such as Salmonella typhirium paragraph 29).
Ware does not teach the specific Campylobacter species within claim 5.
Willis teaches that is was known in the art to use probiotic bacteria to exclude the colonization of pathogens in the gastrointestinal tract of poultry (page 607, column 1, Campylobacter jejuni is one of the most common bacterial causes of foodborne illness, and a few studies have shown that probiotics may be able to reduce the amount of bacteria in chickens (page 607, column 1, paragraph 2).  In other words, Willis teaches that it was known in the art that the pathogenic Campylobacter species includes Campylobacter jejuni.
A person of ordinary skill in the art would have been motivated to utilize the Pediococcus acidilactici and Lactobacillus salivarius strains in the Ware method of reducing or eliminating pathogens where the pathogen would include the Campylobacter species Campylobacter jejuni, since Ware teaches a method for reducing pathogenic Campylobacter bacteria generally, while Willis teaches that Campylobacter jejuni is one of the most common bacterial causes of foodborne illness, and that probiotics may be able to reduce the amount of the bacteria in chickens.
A person of ordinary skill in the art would have had a reasonable expectation of success in utilizing the Pediococcus acidilactici and Lactobacillus salivarius strains in the Ware method of reducing or eliminating pathogens, where the pathogen would include the Campylobacter species Campylobacter jejuni, since in doing so would provide an advantage to the Ware method for reducing pathogenic bacteria (i.e., Salmonella and/or Campylobacter) present in the digestive track (i.e., interpreted to include a crop) of  chicken or turkey (i.e., poultry) by expanding the method to include pathogenic Campylobacter species such as Campylobacter jejuni, one of the most common bacterial causes of foodborne illness.

Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention.

Response to Arguments
With regard to Applicant’s arguments concerning this rejection under 35 U.S.C. § 103 (Reply, pages 9-10), Applicant relies on arguments from the rejection of Ware, above, to argue this rejection.  Therefore, the response set forth above for the rejections based on Ware, above, also applies to this rejection.
With regard to Applicant’s argument that regarding the DFM group of Willis had a lower level of Campylobacter, but they were not pathogen free, which suggests that DFM alone was not sufficient to reduce their presence to acceptable levels, and that a person of ordinary skill in the art would not have taken the results of Willis in one day old broilers and applied it to poultry destined as poultry meat or products of Ware (Reply, page 10).  This is note persuasive in view of the discussion provided above for the Ware rejection (expressly incorporated herein).  
Applicant also argues that even if one of skill in the art had combined such references, the combination would not predictably have led to a method as claimed (Reply, page 10), which is interpreted with regard to motivation and expectation for success.
Applicant’s argument is not persuasive since the fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  These arguments are not persuasive in view of MPEP § 2144 (IV) which indicates that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. 
Further, MPEP § 2144 (IV) indicates that it is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) (“One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.”); In re Lintner, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991).
Applicant’s arguments are also not persuasive in view of the rationale above (expressly incorporated herein).  As noted, Willis teaches that is was known in the art to use probiotic bacteria to exclude the colonization of pathogens in the gastrointestinal tract of poultry (page 607, column 1, paragraph 2).  Willis teaches that Campylobacter jejuni is one of the most common bacterial causes of foodborne illness, and a few studies have shown that probiotics may be able to reduce the amount of bacteria in chickens (page 607, column 1, paragraph 2).  
Campylobacter species includes Campylobacter jejuni.  A person of ordinary skill in the would be able to fit the teachings of multiple patents together and take into account the inferences and creative steps that a person of ordinary skill in the art would employ (see the above paragraphs concerning KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007) and MPEP § 2141.03; expressly incorporated herein).
Conclusion

No claims are allowed.  No claims are free of the art.

Applicant’s Amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a). 
A shortened statutory period for reply to this final Action is set to expire THREE MONTHS from the mailing date of this Action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final Action and the Advisory Action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the Advisory Action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the Advisory Action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final Action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL D. PYLA whose telephone number is (571) 270-1689.  The Examiner can normally be reached Monday-Friday between the hours of 9:30 AM to 6:00 PM, Eastern Time.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Sharmila Landau, can be reached at (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Paul D. Pyla 
Examiner, Art Unit 1653

/Soren Harward/Primary Examiner, Art Unit 1631